DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 7/20/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/18/2019. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to Abstract
The abstract of the disclosure is objected to because it contains more than 150 words. Applicant is reminded that the Abstract is required to clearly and concisely .  Correction is required.  See MPEP § 608.01(b).
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

	Restriction/Election of Species
Applicant's election without traverse of Species I, subspecies A (Claims 1,2,3,8, 12, 16, and 18) in the reply filed on 2/28/2022 is acknowledged and is made FINAL.
Status of Application
Claims 1-18 are pending. Claims 4-7, 9-11, 13-15, and 17 have been withdrawn from consideration based on an “Election of Species” received on 2/28/2022. Claims 1 and 18 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim XX are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 12 states “for each the identical driver identified by the driver identification unit” and this limitation is unclear as to what is being claimed and what the metes and bounds are. Is this merely claiming that each person is done once, or that each person, even if they are identical is being measured? As currently presented, Claim 12 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret and identification of a driver as reading on this. Appropriate action is required.
Claim 16 states “wherein the driving skill evaluation unit does not evaluate the driving skill when the driving mode switching unit controlled the driving mode” and this limitation is unclear. What are the metes and bounds of this claim? Are there times when no monitoring is being done? What are the thresholds and limits as to when this is being carried out. As currently presented, Claim 16 fails to clearly recite the metes and bounds of the claims and is thus indefinite. Further, Claim 12 states  “so as to be switchable to the automatic driving mode for the identical driver within a past set period” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oba (United States Patent Publication 2017/0364070).
With respect to Claim 1: Oba discloses “An automatic driving control apparatus for a vehicle that can selectively switch a driving mode between a manual driving mode in which a driver manually performs driving operation of the vehicle and an automatic driving mode in which driving operation is performed automatically along a set target traveling route” [Oba, ¶ 0183-0200 and Figure 10]; 
“the automatic driving control apparatus comprising: a driving skill evaluation unit configured to monitor the driving operation by the driver during traveling in the manual driving mode” [Oba, ¶ 0045, 0183-0200 and Figure 10]; 

“and a driving mode switching unit configured to control the driving mode so as to be switchable to the automatic driving mode on condition that at least an evaluation value of the driver by the driving skill evaluation unit exceeds a threshold set in advance” [Oba, ¶ 0183-0200 and Figure 10].
With respect to Claim 2: Oba discloses “The automatic driving control apparatus for a vehicle according to claim 1, the automatic driving control apparatus further comprising a traveling environment recognizer configured to recognize a traveling environment outside the vehicle” [Oba, ¶ 0045-0047, 0078, 0183-0200 and Figure 10]; 
“wherein the driving skill evaluation unit evaluates the driving skill on a basis of behavior while the vehicle travels in a predetermined range with respect to the traveling environment recognized by the traveling environment recognizer” [Oba, ¶ 0045-0047, 0078, 0183-0200 and Figure 10].
With respect to Claim 3: Oba discloses “The automatic driving control apparatus for a vehicle according to claim 2, wherein the driving skill evaluation unit calculates the evaluation value to be lower as at least a number of times acceleration/deceleration of the vehicle exceeds a predetermined threshold increases” [Oba, ¶ 0045-0047, 0078, 0148, 0183-0200 and Figure 10].
With respect to Claim 8: Oba discloses “The automatic driving control apparatus for a vehicle according to claim 3, wherein the predetermined range is 
With respect to Claim 18: all limitations have been examined with respect to the apparatus in claim 1. The apparatus taught/disclosed in claim 18 can clearly perform as the apparatus of claim 1. Therefore claim 18 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 12 and 16 are rejected under 35 USC 103 as being unpatentable over Oba (United States Patent Publication 2017/0364070) in view of Kapuria et al.  (United States Patent Publication 2019/0339697).
With respect to Claim 12: While Oba discloses “The automatic driving control apparatus for a vehicle according to claim 3, the automatic driving control apparatus further comprising a driver identification unit configured to identify the driver” [Oba, ¶ 0045-0047, 0078, 0183-0200 and Figure 10]; 
Oba does not specifically state a user profile.
Kapuria, which is also a vehicle mode switching system teaches  “wherein the driving skill evaluation unit evaluates the driving skill for each the identical driver identified by the driver identification unit” [Kapuria, ¶ 0075-0080 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kapuria into the invention of Oba to not include measuring a user’s driving skill and control the vehicle accordingly as Oba disclose but to also control the switching of modes based on past profile data of the same person as taught by Kapuria with a motivation of creating a more robust system that accounts for specific users and their histories [Kapuria, ¶ 0002]. Additionally, the claimed 
With respect to Claim 16: While Oba discloses “The automatic driving control apparatus for a vehicle according to claim 3, wherein the driving skill evaluation unit does not evaluate the driving skill when the driving mode switching unit controlled the driving mode so as to be switchable to the automatic driving mode for the identical driver within a past set period” [Oba, ¶ 0045-0047, 0078, 0183-0200 and Figure 10];
Oba does not specifically state a user profile used for control.
Kapuria, which is also a vehicle mode switching system teaches  “wherein the driving skill evaluation unit does not evaluate the driving skill when the driving mode switching unit controlled the driving mode so as to be switchable to the automatic driving mode for the identical driver within a past set period” [Kapuria, ¶ 0075-0080 and Figure 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kapuria into the invention of Oba to not include measuring a user’s driving skill and control the vehicle accordingly as Oba disclose but to also control the switching of modes based on past profile data of the same person as taught by Kapuria with a motivation of creating a more robust system that accounts for 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JESS WHITTINGTON/Examiner, Art Unit 3669